Oiunion bt
Mr. Justice Paxson:
The appellant alleges that the court below erred in not setting aside the writs of fieri facias and habere facias possessionem, and in not opening the judgment and letting him into a defense.
The judgment was entered in pursuance of an amicable action and confession of judgment under a power contained in the lease between the parties. The appellant, who was the defendant below, then came into court and, upon his affidavit filed, obtained a rule to show cause why the aforesaid writ of execution should not be set aside, the judgment opened, and the defendant admitted to a defense. This rule, after a hearing, was discharged by the court below.
The appellant swears that he did not sign the lease. His name is Michael Schoenhut; the signature to the lease is that of Edward M. Schoenhut.
But it is clear upon the appellant’s own showing that he, appellant, was the tenant who rented and occupied the premises, and that he did so substantially under the terms set forth in the lease. Who Edward M. Schoenhut is does not clearly appear, and how the mistake occurred in the name was not shown; while the appellant has sworn that he did not sign the lease, there are many circumstances which tend to throw discredit upon his statement, and to corroborate the case of the appellee.
• In view of the appellant’s admitted occupancy of the premises under the very terms of the lease; of the character of his statement itself; of the further fact, as shown upon his cross-examination, that he had served a term of three years’ imprisonment for an offense which appears to have been a part of the crimen falsi, it is possible the court below did not attach much credit to his story, and we cannot say it was error not to do so.
*533The order -of the court below, discharging the rule to show cause, is affirmed, and the appeal dismissed, at the cost of the appellant.